Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 21, 2018

                                     No. 04-18-00205-CV

                                        Trece MEUTH,
                                           Appellant

                                               v.

                                     CITY OF SEGUIN,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0546-CV-A
                           Honorable William Old, Judge Presiding


                                        ORDER
        Appellant’s brief is due on July 9, 2018. Before the due date, Appellant moved this court
to extend the due date for Appellant’s brief by thirty days.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 8, 2018.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court